                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HANNAH MARIE HENDRICKS,                            Case No. 19-cv-04427-EMC
                                   8                    Petitioner,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Docket No. 1
                                  10     WYLEY Z JENKINS,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Hannah Marie Hendricks, a prisoner at the Federal Correctional Institution in Dublin,
                                  14   California, has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 to
                                  15   challenge the execution of her sentence.
                                  16          A district court may entertain a petition for writ of habeas corpus challenging the execution
                                  17   of a federal sentence by a person who is “in custody in violation of the Constitution or laws or
                                  18   treaties of the United States.” 28 U.S.C. § 2241(c)(3). It shall “award the writ or issue an order
                                  19   directing the respondent to show cause why the writ should not be granted, unless it appears from
                                  20   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                  21   Summary dismissal is appropriate only where the allegations in the petition are vague or
                                  22   conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d
                                  23   490, 491 (9th Cir. 1990) (citation omitted).
                                  24          Ms. Hendricks pled guilty and was convicted in the United States District Court for the
                                  25   District of Idaho in 2018 to one count of possession with intent to distribute methamphetamine,
                                  26   cocaine, and heroin. See United States v. Hendricks, D. Idaho Case No. 0976 1:16CR00146-002
                                  27   at Docket No. 119 (judgment in a criminal case). She was sentenced to 60 months’ imprisonment.
                                  28   Id. at 2. Her petition and attachments thereto in the present action indicate that she received a
                                   1   “gun enhancement” on her sentence. Docket No. 1 at 10. Her petition and attachments thereto

                                   2   also state that, while in custody, she participated in the Residential Drug Abuse Program but was

                                   3   denied a sentence reduction otherwise available under 18 U.S.C. § 3621(e) because of the “gun

                                   4   enhancement.” Docket No. 1 at 8, 10.

                                   5          In her petition for writ of habeas corpus, Ms. Hendricks contends that the Bureau of

                                   6   Prisons (“BOP”) improperly relied upon the “gun enhancement” to determine that she was

                                   7   ineligible for a sentence reduction under 18 U.S.C. § 3621(e) upon the completion of the

                                   8   Residential Drug Abuse Program. She also alleges that the BOP failed to set forth a valid rational

                                   9   for its categorical exclusion of persons with firearm enhancements from the sentencing benefits of

                                  10   18 U.S.C. § 3621(e)(2), and that this entitles her to relief under 5 U.S.C. § 706. Liberally

                                  11   construed, the allegations in the petition warrant a response from Respondent.

                                  12          For the foregoing reasons and for good cause shown,
Northern District of California
 United States District Court




                                  13          1.      The Clerk shall serve by certified mail a copy of this order and the petition upon

                                  14   Respondent, the United States Attorney for the Northern District of California (as attorney for

                                  15   Respondent), and the Attorney General of the United States in Washington, D.C. The Clerk also

                                  16   shall serve a copy of this order upon Petitioner.

                                  17          2.      Respondent must file and serve upon petitioner no later than February 14, 2020,

                                  18   an answer responding to the allegations in the petition and showing cause why a writ of habeas

                                  19   corpus should not be issued. Respondent must file with the answer a copy of all documents that

                                  20   are relevant to a determination of the issues presented in the petition. Although respondent likely

                                  21   will rely on documents from the BOP to show the decision-making process, he also is urged to

                                  22   demonstrate – preferably by reference to documents from the sentencing court rather than

                                  23   from the BOP -- that petitioner’s conviction did “involve[] the carrying, possession, or use of a

                                  24   firearm or other dangerous weapon,” 28 C.F.R. § 550.55(b)(5)(ii), if that is the basis for the

                                  25   denial of early release.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           2
                                   1          3.     If petitioner wishes to respond to the answer, she must file and serve on respondent

                                   2   her traverse no later than March 13, 2020.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: December 18, 2019

                                   7                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
